UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2008


LILLIAN L. MCFARLAND-PEEBLES,

                  Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA DEPARTMENT OF MOTOR VEHICLES,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00081-LMB-JFA)


Submitted:    September 4, 2009            Decided:   November 19, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lillian L. McFarland-Peebles, Appellant Pro Se. Gregory Clayton
Fleming, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lillian L. McFarland-Peebles (“McFarland”) appeals the

district   court’s   grant     of    summary   judgment       to   the   Virginia

Department of Motor Vehicles (“DMV”) on McFarland’s civil action

under the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C.A. §§ 12101-12213 (West 2005 & Supp. 2009).                   Because the

district   court   did   not   err    in   granting   summary      judgment,    we

affirm.

            We review de novo a district court’s order granting

summary judgment and view the facts in the light most favorable

to the nonmoving party.        Rowzie v. Allstate Ins. Co., 556 F.3d

165, 167 (4th Cir. 2009).           Summary judgment is appropriate when

no genuine issue of material fact exists and the moving party is

“entitled to judgment as a matter of law.”                    Fed. R. Civ. P.

56(c).     Summary judgment will be granted unless “a reasonable

jury could return a verdict for the nonmoving party” on the

evidence presented.      Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).

            The ADA prohibits discrimination against an otherwise

qualified individual with a disability because of the disability

of that individual.      42 U.S.C.A. § 12112(a).          The plaintiff has

the   initial   burden   of    establishing     a     prima    facie     case   of

discrimination by a preponderance of the evidence.                       Ennis v.

Nat’l Ass’n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 58 (4th

                                       2
Cir. 1995).          To establish a prima facie case, McFarland must

demonstrate      that:         (1)   she     has    a    disability;          (2)    she   is    a

“qualified individual” for the job in question; and (3) she was

discharged because of her disability.                          E.E.O.C. v. Stowe-Pharr

Mills, Inc., 216 F.3d 373, 377 (4th Cir. 2000).                                   A “qualified

individual”          is   “one       ‘who,        with        or      without       reasonable

accommodation, can perform the essential functions’ of her job.”

Id. (quoting 42 U.S.C.A. § 12111(8)).

             When     granting       summary       judgment,          the    district      court

determined       that     McFarland        failed        to    demonstrate          she    could

perform the essential functions of her job.                                 Though McFarland

now contends that she could have performed her job had she been

placed    in     another     position,        this       assertion          contradicts       her

earlier sworn statements.               In a span of less than four years,

McFarland suffered a dozen epileptic seizures, during which she

would experience “sharp pain radiating from the front to the

back    of     her    head,”     followed      by       “periods       of     uncontrollable

shaking lasting 5 to 20 minutes.”                          Though her seizures were

initially       controlled       with      medication,          the    efficacy       of    this

treatment significantly lessened as time passed, until McFarland

was experiencing severe seizures on a semiweekly basis despite

large    doses       of   medication.             Such        frequent       seizures      would

significantly        interfere       with,    if     not       negate,      her     ability     to

perform the essential functions of her job.                                 While McFarland

                                              3
contends that she could have been reassigned to a position that

did   not    focus   so   heavily      on    stressful     customer     service,   and

would therefore be less likely to cause a seizure, her seizures

occurred     both    at   home   and    at       work.   Because      these   frequent

seizures would prevent McFarland from performing the essential

functions of any office position, the district court did not err

in determining that McFarland failed to establish a prima facie

case of discrimination.

              Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented    in   the     materials

before      the   court   and    argument        would   not    aid   the   decisional

process.

                                                                              AFFIRMED




                                             4